DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Gilda et al.(USPubN 2016/0188398)) does not disclose, with respect to claim 1, a reorder buffer sized to absorb a first amount of the data traffic that may occur during a skew of the network; a replay buffer sized to absorb a second amount of the data traffic that may occur during a round trip time of the network; logic to access the reorder buffer and the replay buffer utilizing constant-access-time hash- based indexing by transforming a combination of packet fields into a hash value comprising an index into a first hash table; and the first hash table configured with an entry corresponding to a packet in at least the reorder buffer; and logic to free an entry for the packet in the first hash table when a corresponding request is removed from the reorder buffer on condition that the packet does not require exactly once delivery (EOD) as claimed.  Rather, Gilda et al. discloses a system that includes a plurality of channels, each providing communication with a memory buffer chip and a plurality of memory devices. A memory control unit is coupled to the plurality of channels. The memory control unit is configured to perform a method that includes receiving an out-of-synchronization indication associated with at least one of the channels. The memory control unit performs a first stage of reestablishing synchronization that includes selectively stopping new traffic on the plurality of channels, waiting for a first time period to expire, resuming traffic on the plurality of channels based on the first time period expiring, and verifying that synchronization is reestablished for a second time period.  The same reasoning applies to claims 26 and 36 mutatis mutandis.  Accordingly, claims 1-8, 10, 26, and 28-36 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484